 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JERROD FINDER, et al.,                              Case No. 1:13-cv-02059-AWI-BAM
12
                     Plaintiffs,                         ORDER DENYING COUNSEL MORRIS
13                                                       NAZARIAN’S REQUEST TO SEAL
             v.                                          DOCUMENTS
14
     LEPRINO FOODS COMPANY, et al.,                      (Doc. No. 107)
15
                     Defendants.
16

17
            Currently before the Court is the request of Morris Nazarian, counsel for Plaintiff Jerrod
18
     Finder, to file a declaration and attachments thereto under seal in response to the Court’s Order
19
     to Show Cause issued to Philip A. Downey. (Doc. Nos. 99, 107.) The request to seal
20
     documents was not served upon any other parties or counsel and no timely opposition to the
21
     request was filed pursuant to Local Rule 141. For the reasons that follow, Mr. Nazarian’s
22
     request for filing under seal is DENIED.
23
            Mr. Nazarian asserts that there is good cause to file his declaration under seal because
24
     the declarations and attachments thereto “contain information that is protected by the attorney-
25
     client privilege as well as information that is protected by the confidentiality accorded to
26
     attorney work-product.” (Doc. No. 107.) Mr. Nazarian also contends that the declaration and
27
     attachments thereto should remain confidential “based upon the very sensitive issues which
28


                                                     1
 1 exist attendant to [the Order to Show Cause].” (Id.)

 2          The Court does not believe that the information proposed would assist the Court in

 3 resolving the Order to Show Cause, as the sole remaining issues are whether Mr. Downey is

 4 regularly employed in California and whether he is regularly engaged in professional activities

 5 in California. (See Doc. No. 109.) Moreover, the Court finds that Mr. Downey should be

 6 provided notice and an opportunity to respond to any allegations which the Court would be

 7 asked to consider in resolving the Order to Show Cause.

 8          While it appears from Mr. Nazarian’s request that the declaration and attachments at

 9 issue are extraneous to the Order to Show Cause, if Mr. Nazarian would like the Court to

10 consider any information pertaining to whether Mr. Downey is regularly employed in

11 California or whether he is regularly engaged in professional activities in California, he may

12 file the relevant documents in the publicly available docket, with any confidential or privileged

13 information redacted. See Local Rule 140(b).

14          For these reasons, Mr. Nazarian’s Request to File Under Seal is DENIED.

15
     IT IS SO ORDERED.
16

17     Dated:    September 26, 2019                        /s/ Barbara   A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                   2
